Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered. New grounds of rejection have been presented responsive to the change in claim scope, however the arguments cannot be held as persuasive. 	On page 10, Applicant references Fig. 12C and quotes paragraph [171]. Applicant argues that the claims now effectively require that “the user’s collaboration place is automatically (without user pre-selection of the secondary interface for inclusion in the primary display) escalated to include a secondary display”. [171] and Fig. 12C outline a scenario where a collaboration escalation occurs responsive to the addition of particular types of users or documents to a collaboration session, or alternatively responsive to a drag/drop operation of an icon into the collaboration session. 	This behavior appears analogous to what is disclosed in Roseman. As Roseman notes on pg. 328, right column, “At any time, users may select new applets from the Tools menu . . . All such changes are immediately visible”. Thus no pre-selection is required, as the selection can be made at “any time”, which appears analogous to what is illustrated in Fig. 12C and discussed above.	Applicant recites on pg. 11 that “the Office Action construes using a "whiteboard" in Roseman's team room as an "interaction with a primary display" for a "first collaborative activity" and the user selection of an applet from the Tools Menu in the room as an "interaction with a secondary display" for a "second collaborative activity.". In response, the Examiner notes that the environment shown in Fig. 1 (which contains multiple applets, along with other items, e.g., telepointers) corresponds to the “primary display”. The whiteboard is part of this display, but the display is not limited to being solely a whiteboard. 	Applicant next argues that “Applicant respectfully submits that the menu bar of the TeamRoom is not the claimed primary display and interaction with the menu bar is not "a user interaction with the primary display during the first collaborative activity." In response, the Examiner notes that the “primary display” of Roseman can most reasonably be interpreted as being inclusive of both the whiteboard and the linked menu bar, as visually illustrated in Fig. 1. As shown in Fig. 1, there are multiple telepointers and multiple participating users, thus a collaborative activity is occurring, and thus menu bar interaction would be “during the first collaborative activity”. As noted above, a menu bar selection does not require “pre-selection” as a selection is described in Roseman as being able to occur “at any time”.	Finally, Applicant’s arguments and amendments have resulted in a rejection under 35 USC 112 with regard to the intended scope of what constitutes a “pre-selection”. This rejection is discussed further below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
Claims 1 – 20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification, while supporting and being enabling for being response to user requests and interaction, including responsive inclusion of a secondary display, does not reasonably provide description for precluding “pre-selection”; recited as “without user pre-selection thereof” in claims 1, 8, and 15.  No mention is made of what may be considered to constitute a “pre-selection” in the specification. 	Furthermore, Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the above noted claim limitation in the application as filed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 10, 12 – 17 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tatham (US-6223177-B1) in view of Roseman (Roseman, Mark and Saul Greenberg. “TeamRooms: network places for collaboration.” CSCW '96 (1996); note that a copy of Roseman was provided by Applicant in a 11/10/2020 IDS filing).
	Regarding claim 1, Tatham shows a computer implemented collaboration system (col. 3 lines 21-22), comprising:	a data repository (col. 3 line 46 and col. 3 lines 51-53);		a server coupled to the data repository, the server capable of supporting collaboration places (col. 3 lines 24-25 and col.3 lines 51-53), the server comprising a processor and memory storing instructions executable by the processor (col. 3 lines 24-27, col. 8 lines 38 - 46) to:	maintain a database for data for supporting a plurality of collaboration places (col 3 lines 50- 53, col. 4 lines 49-54), the data for supporting the plurality of collaboration places comprising user identifiers, place identifiers for the collaboration places, and place participant identifiers identifying participants in the collaboration places (col. 3 lines 61-67, col. 4 lines 45-65);	establish a persistent, addressable collaboration place (col. 3 lines 29-31), store a place identifier for the collaboration place (col. 3 lines 11-12 and lines 29-31) and store, in association with the place identifier for the collaboration place, user identifiers of authorized participants of the collaboration place (col. 4 lines 55-65) and one or more data files for the collaboration place (col. 6 lines 17-19, col. 8 line 23 and lines 58-62);	provide primary display data to each of a plurality of client computers associated with the authorized participants simultaneously accessing the collaboration place to cause each of the plurality of client computers to display the primary display data in a primary display of a corresponding collaboration place interface (col. 6 lines 27-30); and 	include a secondary display with the primary display in the corresponding collaboration place interface, wherein the secondary display is configured to display collaboration place data associated with a different collaborative activity than the primary display (Fig. 3D, see displays 300 and 310).
While supporting seamless integration (only a single log-in is required, col. 5 lines 10-15 and lines 60-65) between supported asynchronous (col. 6 lines 20-25) and synchronous activities (col. 6 lines 40-45), Tatham does not show wherein the primary display is a display within the corresponding collaboration place interface for displaying data associated with a first collaboration activity, wherein the corresponding collaboration place interface comprises a menu bar; and	 responsive to detecting a request associated with a second collaborative activity based on a user interaction with the primary display during the first collaboration activity from a first collaboration place interface at a first client computer of the plurality of client computers, without user pre-selection thereof and with seamless integration between the supported asynchronous and synchronous activities, escalate the corresponding collaboration place interface to include the secondary display, wherein the secondary display is configurated to display collaboration place data associated with a different corresponding activity than the first collaborative activity for which the primary display was displayed in the primary display prior to escalation.
Roseman shows wherein the primary display is a display within the corresponding collaboration place interface for displaying data associated with a first collaboration activity (pg. 328, under “Shared whiteboard”, where each shared collaborative “room” includes a whiteboard wall); wherein the corresponding collaboration place interface comprises a menu bar (Fig. 1, showing a menu bar including “room”, “tools”, “view”, “postit” and “help”),  and	 responsive to detecting a request associated with a second collaborative activity based on a user interaction with the primary display from a first collaboration place interface at a first client computer of the plurality of client computers without user pre-selection thereof (pg. 328, right column, “At any time, users may select new applets from the Tools menu . . . All such changes are immediately visible”) and with seamless integration (pg. 326, left column notes that there is a single “TeamRooms” application which contains “generic collaboration tools”, and thus TeamRooms meets the “seamless” criteria of being a “a desktop application containing different types of collaboration tools”; also pg. 326, right column, see “Starting Up”, showing a single log-in step; also pg. 330, right column, which notes that there is a TeamRooms “main application” and the “generic collaboration tools” are implemented as “applets” (rather than distinct applications)) between the supported asynchronous and synchronous (on pg. 330, left column, that “TeamRooms supports both real-time and asynchronous collaboration”)  activities, escalate the corresponding collaboration place interface to include the secondary display (pg. 328, right column “At any time, users may select new applets . . . All such changes are immediately visible”) wherein the secondary display is configurated to display collaboration place data associated with a different corresponding activity than the first collaborative activity for which the primary display was displayed in the primary display prior to escalation (pg. 326, left column, see “special purpose tools can be added to any room” and pg. 328, right column, describing that “applets” are “special purpose” applications and that  “At any time, users may select applets from the Tools menu, choosing from a list of available groupware applications . . . All such changes are immediately visible to all users in the room”. Note in Figure 1 on pg. 327, the applets (e.g., “text chat area”, “postit applet”) display different collaborative data than the whiteboard wall that makes up the background of each chat room).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the collaboration environment of Tatham with the display synchronization and applet support of Roseman in order to ensure each member of the collaboration session maintains synchronization with the information being shared, thus facilitating a more coordinated and productive collaboration.
	Regarding claim 2, Tatham in view of Roseman further show wherein the server is further configured to, responsive to detecting the request from a first collaboration place interface at the first client computer of the plurality of client computers, include the secondary display with the primary display in each collaboration place interface of each client computer of the plurality of client computers (Roseman, pg. 328, right column).
	Regarding claim 3, Tatham in view of Roseman further show wherein the instructions are further executable by the processor to, responsive to detecting at least one additional request from the first collaboration place interface at the first client computer of the plurality of client computers, include at least one additional display with the primary display and the secondary display in the first collaboration place interface, wherein the additional display is configured to display collaboration place data associated with a different collaborative activity than the primary display and the secondary display prior to escalation (Roseman, pg. 328, right column).
	Regarding claim 5, Tatham in view of Roseman further show wherein the secondary display comprises one or more of the group consisting of a chat window (Roseman, pg. 325, left column, see “Chat Tool”), a content window, a people window (Roseman, pg. 328, right column, see “Room Users”), and a things window;	wherein the chat window is configured for displaying a chat transcript and for receiving chat messages (Roseman, pg. 327, Fig. 1, item J);	wherein the content window is configured for presenting content, tools for modifying the content, and tools for navigating the content;	wherein the people window is configured for displaying a list of participant user names (Roseman, pg. 327, Fig. 1, item B); and	wherein the things window is configured for displaying data identifying the one or more data files for the collaboration place (Roseman, pg. 328, see “File Transfer”).
	Regarding claim 6, Tatham in view of Roseman further show wherein the instructions are further executable by the processor to, responsive to a file access request generated via the primary display or the secondary display, update a set of place data files associated with the place identifier to include a file corresponding to the file access request and provide the updated set of place data files to each of the plurality of client computers associated with the authorized participants simultaneously accessing the collaboration place (Roseman, pg. 329, see “File Transfer”).
	Regarding claim 7, Tatham in view of Roseman further show wherein the secondary display is configured for presenting data associated with the place identifiers based on one or more of the one or more data files for the collaboration place, one or more log files for the collaboration place (Roseman, pg. 329, right column, discussing a “persistence repository” and pg. 330, right column, discussing a “richer persistence repository”), and the user identifiers.
	Regarding claim 8 and 15, the limitations of said claims are addressed in the rejection of claim 1.
	Regarding claim 9 and 16, the limitations of said claims are addressed in the rejection of claim 2.
	Regarding claim 10 and 17, the limitations of said claims are addressed in the rejection of claim 3.
	Regarding claim 12 and 19, the limitations of said claims are addressed in the rejection of claim 5.
	Regarding claim 13 and 20, the limitations of said claims are addressed in the rejection of claim 6.
	Regarding claim 14, the limitations of said claim are addressed in the rejection of claim 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442